UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6656


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALEXANDER OTIS MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge.   (1:11-cr-00087-LO-1; 1:11-cr-00348-LO-1; 1:12-cv-00132-
LO)


Submitted:   September 30, 2015           Decided:   November 5, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge


Vacated and remanded by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se. Ryan Scott Faulconer,
Peter   August   Frandsen,   OFFICE   OF   THE    UNITED    STATES
ATTORNEY,   Jack  Hanly,   Assistant  United   States    Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Otis Matthews appeals from the district court’s

April 10, 2015 order granting in part and denying in part his

motion    under     Fed.    R.    Civ.    P.     60(b)         seeking    reconsideration

of the denial of 28 U.S.C. § 2255 (2012) relief.                                  We vacate

the district court’s order and remand for further proceedings.

       “[A] Rule 60(b) motion in a habeas proceeding that attacks

‘the substance of the federal court’s resolution of a claim

on the merits’ is not a true Rule 60(b) motion, but rather a

successive     habeas       [application]”               and     is     subject       to    the

preauthorization requirement of 28 U.S.C. § 2244(b)(3)(A) (2012)

for    successive     applications.              United         States    v.    McRae,       793
F.3d 392,     397    (4th    Cir.    2015)       (quoting         Gonzalez       v.   Crosby,

545 U.S. 524, 531-32 (2005)). By contrast, a “Rule 60(b) motion

that challenges ‘some defect in the integrity of the federal

habeas proceedings’ . . . is a true Rule 60(b) motion, and

is     not subject     to    the     preauthorization                 requirement.”         Id.

(quoting Gonzalez,          545    U.S.    at       531-32).          Where,    however,      a

motion    “‘presents        claims       subject         to     the     requirements        for

successive applications            as     well      as    claims        cognizable         under

Rule     60(b),’” such       a    motion       is   a     mixed       Rule     60(b)/§     2255

motion.     See id. at 400 (quoting United States v. Winestock,

340 F.3d 200, 207 (4th Cir. 2003)).



                                            2
       In his motion for correction, Matthews sought a remedy for

perceived      flaws         in    his    §    2255     proceeding         and       raised         direct

attacks       on    his      conviction         and     sentence.               Accordingly,            the

motion was a mixed Rule 60(b)/§ 2255 motion.                                      See McRae, 793
F.3d    at 397, 400-01; Gonzalez, 545 U.S. at 532 n.4 (holding

that a movant files a true Rule 60(b) motion “when he . . .

asserts      that       a    previous          ruling        which       precluded            a     merits

determination was                 in    error”);      Winestock, 340 F.3d         at   207

(stating       that         “a     motion      directly           attacking       the        prisoner’s

conviction         or   sentence         will     usually          amount       to       a   successive

application”).

       The     district            court        did         not     afford           Matthews           the

opportunity to elect between deleting his successive § 2255

claims from his true Rule 60(b) claims or having his entire

motion treated as a successive                          §    2255       motion.              See    McRae,
793 F.3d at 400               (“This Court has made clear that ‘[w]hen [a]

motion       presents         claims          subject        to     the     requirements                for

successive applications as well as claims cognizable under Rule

60(b),       the    district           court    should       afford        the       applicant           an

opportunity to elect between deleting the improper claims or

having        the       entire           motion         treated            as        a       successive

application.’”              (quoting       Winestock, 340 F.3d        at      207)).      We

therefore      vacate         the      district       court’s           order    and         remand     for

further proceedings.

                                                  3
    We deny Matthews’ motion for appointment of counsel and

for oral argument.    We    grant       leave   to   proceed      in   forma

pauperis.   We dispense with oral argument because the facts and

legal   contentions   are   adequately     presented   in   the   materials

before this court and argument would not aid the decisional

process.

                                                     VACATED AND REMANDED




                                    4